we r= euw)ew are

| CV (44yNAe DQoumeph1 E 20/23/20 Page 1 of 14
william oo 9207-ebe Drowripp Fer Case: 1:20-cv-03074 JURY DEM
Cajpyartor

v Assigned To : Unassigned
Assign. Date : 10/23/2020
Starke of Afocih Cecrolin a. and Geyenor's Description: Pro Se Gen. Civ. (F-D

'

Roy Cooger,’ Patric Me Cory } ‘Beverly Purdue?
mi We E eis Y7 and Weke County montero le
3ovetn ent County Manasey Wivid Cov wz end

Shale of Alorbh Corotina Ad minisbrelive offices

OF the|

WW & ke Chunty Famiy Couris System; Chic€&
Diskrich Court Ncdse Poberl BR Wader, and
UW 4 kee County PDidtreeb Attorney oO FF ices lL. Lolin

Coucks Direelor John Smebhi end

Will oUsh by Sr sq, Med Mmesnor €54, % Lorine

Free wala €3q, @nd Weaike County wmeniciple Govern ment

Coun ky Attornas of Fices Direclor Scoth Warren 234,')
Gnd LU clic Coun ly Boors of Comymisstener Chai men

Door Beyenk> and NeDHits Direclor Jence -~ John “Doc,

end NODer 4 Edu Directer Jene — Dona Poi), ancl

US & We Gexueghee lLurmon Services Directors Kamon Raleno,

i in

John tannery Waren Leduig ; and Une Healkh Core

Sy ele} Shale O€ Aleciy Core lina 3 and Une School of

Me diciae | devgavhtmerl ef Psy chatéory Oot mekienk G2 PS CTOpmy

On Ch. (L flood Chrous and matitreat meal opireclor Or
mioric | Ever son, and Coculina Core Ond Counseling tne
De Ro loge \ Ajel\e, Py lacin Yoots, Pr mery Willocd
Gnd We ke Counhy le ©& Gvaordicon A d fj cape (2 KV Arory
Diyeclor SV aAimonie Living sten, Ane| LOA. 5S, A  Adsturney’
Heil mbvrtss, Wichord Crouthermél, Susan Werk, Charlotte
mitehess We atone oo" fir ke J and cet unthy |

4
Case 5:20-cv-00629-M ae iy 1 d “10/23/20 Page 1a - ,
(5 y cht (ee fleasouree> fre Novrlbe lk VA, Orr Len ) BaAck, €
Case 1:20-cv-03074-UNA Document1 Filed 10/23/20 Page 2 of 14

And Galeh, Pouce , Gnd Witlhyuns Pele | and “Dr Jonny
lel nif sc Psy chiatrish ancl Attdcnies Wobin
Strict lond,. Brieg Re meclovic, Robert |
Lec|. Brown, Jame Alexander Hunt, Ansela
Habs Dawud Duke, Richoid” Duchom, Olley
Aayfor, Pamela Newel Al\lberd J Sinoer,
Podse Allen As trew, Ailen Srivres, Themes
Codb lon Mannings, Melanie A Shekita 5 ond
The Lown of Cory Ally Mayor Wark hie brech,
Gn ec Cory Ate Pellkee Depert menl Chicer’y
SicoH Chuminshem, Patrica Baze Moore, ancl
Sat Ore sory Savese ond Spouse Octecthive
Mithelk lv S avese / and Malte Counsy Family
Case Coorclin chord Wen dy ir won, Lilen eSes,
Sudges Erne Chasse ) Jame full wood, end We're
Counry Sup ertor Cours Qudse favi Cc Pidse wow,
Shannon JSoserhs, DMon«ld Stevens 5 and The
Law ode» of Pabvice Pelmer Wnsel 05, “ite S Pun dents.
(, Fed RP Evid Jol, Sudicial Alosyice oF AY VSe i948 Ca)Cy Crd
SL, Seat ec po, Wiliam Sco Dans on, V, US Der t+ State ets!
Ne i! Qo- Cy- Of42u (D.G Cif 7-44-2020). See Davis W% DS Harme
a. 2¥e j: ga lev- jo70-GLR (Pp Mio U-30- Qe20) PWHtE!QA Py Ra, A Striffes

under ads bAalS Ce) Aszemenk Qa USC 145 Ced

ad. Jurisdiction! 31 Use 37 30 False Claim Ack 3lv% 37.74- 3242...
Case 5:20-cv-00629-M’ Document 1 Filed 10/23/20 Page 2 of 14
2% O5C 2201, QYWOVSE B20Z,
| Case 1:20-cv-03074-UNA Document1 Filed 10/23/20 Page 3 of 14
|
| Statement of Cferm
Fre spon denks Conserped in Jodo, Po0i4, QiE, Doi7, Joie, Pols; Poitl -
thru Boo7, Frou dulenthy Coneechins of Submrmrns oF
Knowen tr, Fase Clams; and medicade Froud tn furbevrenc or
Me Cvevdins Us DHHS Adminisbretion 07 Child oad family
Services, US Dos Iuveasel justice Delinquency Prevenbein,
and Boctal Seeurty Ad minisdyelton’ US CFs 1393) §
1356, 1397. Titles IVE Ths ivd, He tv A- TS.
Billiuns of Pollen ln else Cleims, Corve dios
oF Ube ie County MGrth Coreline Family Corks Sy ster
Game man Shie Wate County Municiple Govern ment
Courty A+Hovucy OFF ces | WG Ire County Noreh Carelina
Gverdien Ad Lifem, and Welee County Family Courds
Coordinelovs 6FFi ces,

nai { : i 5B a t
 gaate yrenbr OF Taco

1 Frespon dent Purpose fvily Availed Them Self) te Chis j
Court Generel Qnd @Wecsenet Surisdichon, by end +hrovsh
+heit CoWechive Acts omissions Overt Acd5, yweethi as of the
minds, Prater ervising Schemes +t deFrord the inked Stale.

of Bimeriaal, Chid and Ce mby Wel Fore Sy slem.

2 Thak the wspondentg Conspired tv DeFroud YF2 USE
Goll- 724 e+ Seq, U2 vse Slo] eb Segi HL Use C2 (a UH
Wleseny wWwenvfeburings ond Frovd clerl ly Febviching Child

ase 5:20-cv-00629-M Document1 Filed 10/23/20 Page3of14, .
and amily in Neer CF ee vies. s, (ondrory dtu Child S
Case 1:20-cv-03074-UNA ocum nt 1 Fi d 10/23/20 Page 4 of 14
hoes Jateresst Be rene ome, Ve 30445 Ovxde oo ntas Federctiy Fuinde

po Care meen benec Fun ke AS:

ke tes pendent: Wale County MG fam\y Court Sy stem.
Ciccumventing the cpre requisds 0F vw Aottamily
Courts €edevelly Funding, NWODHIHS Divison of

| Socal Serviecs. FamAy Services Divissns Vedevel
Moonvals, US DHHS “ACE” ond bs SsA Titles
\WW-AS iv By ive 7 ive

Y, Geespendenti iHese\Ny ManuGecluse end Avouds\enlly
| Fatoricete Child Wealeet /Aoandone ment 5 _/
A use: NeG6s 7B~ Jol eb 54q, MeO 78- Qoo,
NCECS PB-Afei-ltll. And We6gs SOA 3 207%,

Si Thab the Sknde o€ Aherth Coruline, lean of
Come ltuncners tuith Tite Wi Ciml Riahbt Aet
164, UZ Ose Pwo-~ BJwvd-7 Requisks Under
Us CFe g 1355S eb Seq 3 1356 gh seq 3 1357 ef Sea,

IVEGCS JB- 302,

& that All Chid Mes leet / @ Bordon ment J A bose.
mos$ be Con fitnd by Unc School of Med icine
departmen! of Wedisdtric’s, MDs, PHDs,
Ps yd'y Only £4 Under NCODHHS Divisongeé |
Socel Services fa mily Serviess Manvel.
[(120, And by eevsive orders o€ State Alc Govenors.
Only -these Liceneed Specictl, Averned Doctors

(ase R208 00829 M Document1 Filed 10/23/28 Pa a 14 i
Can Con Juris dicktan, Sub Jack MA Uri> dichior

 
a == eal — = — = =

ee

Case 1:20-cv-03074-UNA Document1 Filed 10/23/20 Page 5 of 14

dhat's th'y Con trey —ty adhe Chill or Chil A reny
hoest jn teves + —te return tto me, For
the Stete ALC te ab tea Federel Ch, J h

and Early Use| fere funding,

7 fees Pondenky Frovdulently Coneee twee ite

Count Government, Wake County Covrb House,
Weke County Hurton Serviecs Jlles-| <Third

Peocy  Condtvects, With Caroling Cove ond
Counseling IMe (Psy eholo x94 OfFigee) of Dr

(0 bert ond Jenney Aiello CsyDs.

a, Ile getly {> rz Fue ming Farentins @nd

Child pSychelesre| Eveluctio n>

bb [Ne selly Pre Facmins Child onc Farmty

Evel elie,

C, iesctty Envelins of Fhe Wate County
Framiy Covrts, Jurtsdichlon, SubJect

maHee Sores dichklon, Parsunel Sucisdicon.

A, Uyc [45° CS joo % Success Rade Abuse / Nesleck |
“De Pendens, Chic and fa mily [nh Ned of

Services Y¥Ved (c ade Kiele Back Scheme
Case 5:20-cv-00629-M Document 1 Filed 10/23/20 Page 5 of 14
Case 1:20-cv-03074-UNA Document1 Filed 10/23/20 Page 6 of 14

8 Respondents, Frovdulensdly Coneee! and |

_ reman Silent, thet Welte Conty Houmon
Servier, Chil. Protective Serves, —ille sel

. SThied pocky_ Psycholusirst, Psychiatrist,

py sclans,. illes elly Cirtumventings NEDHEHS

DIViSen of  Soctsl Serves. farily  Servles

Une Den't. of Fediechric's.

aie Res Pon denb.. Welk... County. femily Court.
@peantled Counsel Itek beelg, 15 9% +
or 22 months Yt use 671 Ca OS).

False. Billas  Indisenl deferne Funds _

to Respondents Courk Aproirted Speetel oo. ..
| Advocels * 6vecdion. Ad Iilem Ay”

bicke Dectss 15 ove oF 22 YNenthy 2
wse 6% (a)Cis) False Billing VS QoT OFIVE,

MI Respondent Wake County fermly Couck Judsesy 0
Wake County Family Courts Cases Coordin dovry,
Wale County femty Court Child 2nt€orment Sorea ct.
Colluding With dhe idle tv- BE, Aifke lve DB oo
Ys Soeiel Secunty Plen Admmbbreter, lee
Wek County Government! Coursy Arbor ntes ot ices.
Mock Carcitne Ad mintobrelive  0fltecs De€rordin>

 

Us piths “ACE and US. Saccet  Seeuchisy Admin ot
- Case ‘Vaan. Documenti Filed 10/23/20 Page 6 of 14
AL N- Nté/PNyvijing a k Dacks Chemes , oo
Case 1:20-cv-03074-UNA Document1 Filed 10/23/20 Page 7 of 14

1A, TF ile gc)  Chjd end Farmdy Forensic Gvrelvetios
| Un Suspectiad Men, Luumen, ane Child ren De Fravedec|
tile sa Parenting ancdk Child CPsychols sice)

| Evelvebiony, , Fy-ocd elent Conecelmentys, Sle selly
Manipulehas Ffederelly Fendel Child and Faruhy
Welfere For a ere Fit, Fur dhe @ash Ten +o
| Aen, Yeors:

13, fre s pun dents, Krouvdclen & Conceel mentr by

| the Ylerthy Care itne Court of Apeeels,

Frovd ulensby Habricelins enck iNlesetty mon v FeSuri
Chill Meslecky Chelcd A rouse, Child depen cloncy
Tenth dudicial Districk oF AlerthK Coco Sine |

| S4trte Capita |,

AM igs In Fe 3D D0i0 Ne Age Lewis IS62, Pr

(Re Sw JO? NC Ape 327, 619 SE ad bee [Published
In Goll Text ot 1 Wi 3060605 (mM Ape oct S*
| doiod. In Re 38D 36S Ale 143, FO? SE, 24 LMS ng Zeti)

Fa mel y Cour } Judge ; and Wcits-CRPS Cons psrings With
isle stest Altarny for the Mobher, Sydney DS Deleh,

a ithe gelly Conceeled Bhiu-mem Jawtes ki
(998- 2d, Y2use GU (AAD (DM) NYS
Child Alouses of M5, Lidi kT, “Drone Ny

Case 5220-cv-00629-M Docgument1 Filed 10/23/20 Page 7 of 14 :
Zin vielen dor geminehiiay 6F Gererbal bShED [py xh inde?
Case 1:20-cv-03074-UNA Document1 Filed 10/23/20 Page 8 of 14

Michell. Duy Jewurs ke end her. Attorney
No Lesei Stendins Ale 95. 7B- [00,
Adopter and Sate Farmuly  Aet
Bille selly Con ceecling MYC,

 

|
| Herten, Creck Coceimey Chrome Parente)
| Un Ek nes, GRAVE WEK oF ftorr to JF
|
lo Indiviouws Claes) based facial and Geader

| Animes, Awd Placic male Kabher Hood
| Cro- White Caveesten Femele mother Hoe d,
| Aidle Wi Civil Biskht Ack 1924, Violations

| 2 USC Jove 2oed-7 U2 bie 3704d (oc).
ilesel Oiseviminelien. Frocdelewk Conece| ments,

GC illeseiiy Conceelings J,€ © Denying
Ale 6S 7B tOv;, NCGS 7&B~1O0i Cis), AMG 78-400,
NCS 78- 3024, NEGS7@ flol- tu,

d itleset Chadd ond Gemily forense Evelu ction of
une Schosj oF Medieine deworkment of Psychiatry

Ovk atienk Diva rom ON Child heed STrovma end Mai treet
menk, LGs Ww Nancey bersen, tredel ently
Fabricating the gilesel manvfrtuans 0f JF, ,
Witnessing Stale we vy Dens 06 C95 72.340° ol; 07 Cr SIB

“Domestte Via lencer, mel(cios Pruseebyeny A budc of

Case 5:20-cv-00629-M Document 1,.Filed 10/23/20 Page 8 of 14
| US CER $359. 1356 1357 Cvrecesserd by We Disbich AHy of

 
Case 1:20-cv-03074-UNA Document1 Filed 10/23/20 Page 9 of 14

@ jllesget SEO Psychoivsicd Dr @uhert Aicils Evelvcinn
illesel VOB Esyvchiankric De Jehn Helmisske Cvelecdon
Frovdcleatly Gabricting and iMesct\y mroau fe luring
PTS ED Usibness Domeshe Ulolenee,

Sinte Ae vo Davis O76rS1ESZ ¥ OE CV> 72742
kn owi nly Ke{ se Fic ch Cory Ale Polis Reports
3€p In Fear of her Febher ond fur the Safely
of He, Ste; M othe co liiled “Do mes tic

Vto lenec Shapa, (Pose, Parece,

 

§ Gedclent Conceciments of Wate County
Riana A +Hornic) OF Fics, APA Mel enic
| A shettite, ile getty Con tretling enc
| Mmaniyvlebias WHS ers, We GAly We Gort

Cnty Alboracy oC ec5, We FC Ded se, To Ue setly
= 7 F — 1 2 . a. : é C - (
Monufeckure cr& Trovduléni\y ebrick her Uomine
DomesHe Vivlenes Pvsecvlnn Cores O86CY> 223UC¢G1
, O2ery s/6s7, False Crekext WorC OITA WS,
false Pretenses WFC O7IT PS,

is. 25 Pon dents, Frovdelent Cornecelmens 3, 6,0  tilescily
in hose - Cace 42 Y ceed, Froud clenWy Cebricks ns Juris dic bten,

Sulbbdeck mebhker SUrisdichte ny Pers one SUMS dic bon, Cy

 

iegety Coneeetiny of S62 Va Child Coskedy arder
JOUUY SO-ei-ei Dans L2\ Lesel Cousledy DFP Home
Sh le VAR Code wo- (de, j% , Ectiin ste FYords én Gurls

Case 5:20-cv-0062 Document 1 Filed 10/23/20 Page 9 of 14 _ ;
lh Violetten ALCOS Sthel Seg % Soeld Vek 8b. Fo07Z
Case 1:20-cv-03074-UNA Document1 Filed 10/23/20 Page 10 of 14

HG. @espande nts. Grocdu lent Cone cl ment 0 &

Va Coste dy order Socluusoalou, UEecslA,
Pike Pix. For the illesel Monuetucias ond
Froedilently Szbndins of LOSW Aloncey
Berson Child and Ke mil Kb (tre

Grelulten teriHe, Report fz-t4-o2Z,

12 frespondent Inter Stake Commer, end
_ Spending UX Cha 1355, 1356, I1S%7
Fronds on Cily of Hemntlen Vir sine
Suveniel erb domestic Releliwns Coord
Loin @ veep SOUL S46 04C% Inih«l
| Child Cusledy order, Fe SQ0ndentl 5
| Slate Ate, Sent Fredelrlly Lb ciclel
end tlles cl ly umemy cleseldé Decumenb |
end Voiln Wel G7 TH@eS Oréers to
he VA Faarmly Cork, Alenge Wilh Beegon
CGE Freud on Court fn the ln duce ment
0€ Code oF VR G0-iUb. (3 Forum af Inlon viene,

 

 

1% (2 spondent CDe frovdecl the Common Weelh of
Viralaa €ederetly Fiadecl Child cact famhy
Serviced Hoviders, on fprnly Courts
QOZI— wor,

 

14 R26 60d Mle sllnvent rt Bed 10/23/30 age ido if ae
Domestic Veofence Prevention Federal Funds
Case 1:20-cv-03074-UNA Document1 Filed 10/23/20 Page 11 of 14

OF 25° Jospo0

Wjtilem Scott PAvis Ir |
viy 2S. Qe20

Zo BCHtCIT- 03 3
A use Ahomson

fo 100R
Ahemson FL 612g

We / flew ha |e Claims guid Feaum Campfecnk 31 oS¢ 3724-

32 32,

Cleric | o&€ Court

VS DG Dia Col

 

 

333 Constitulten Ave pnw fm tags - mee a
RECEIVED ee
LWsashing fon Distteh ee Columb dow) in TAI
H ‘ow 3
“Detor ole cle | Angela D, Caesar, Clerk of Court
4 f Us. Dis strict Count, District of Columbia

 

|
|
This 3 a Mew Felse Cleimy Act, Ouid—tnem, Ae Sten.

Ped Send me & Cony o& thy. Felse cCletm Act Complecat
Ele gored Cloifed In hy the Clerk, wikny +he Cese

Nidreabec MEWIY Asdtard Care NMunner, >

Wien Acer Dum
Pleese Theale yor. “Po woe hare 27@ O5¢ 14S CIC) Apeltetcen

i ol Wrath ot Ore Peymenl of Feces eak Cork Farm For Dist Coi &

he Court Can Aa ke Judicial Metice eF /,€, ef Groated 5

Wo| 1 2o-CV-Of42 Deny v, vs Dep't State (D.C, err, 2079)
| Case 5:20-cv-00629-M Document 1 Filed 10/23/20 Page 11 of 14 — orr
| Case 1:20-cv-03074-UNA Document 1 Filed 10/23/20 Page 12 of 14
Wake -Courty tHomen Service>, Weke Curly Diskrie kL
| Attorney othicey Welle Coady Fermih, Covets Bele
(beck Fe Avi en sk Farity Searcsy intersect
Domest i“~luelenc& Services gPmv des, hele
bwek Schems ¢4 Mle gelly UV5sing LOS
Maritey Berson, Or Helransl,, Br Alello,
Enter jorsing Moonopely, Whee Wetleryay
| dn Flyers Coruplhtor Orsent fctfon
Aserowi mate |Covr£2 of Respondests Mircan duck Qectelor Life in denser Sertous ghysteel Inducugs Ah Gresenr
Ad | Ushi tle Glowing Em als gh Atytliem Sco Davi)
2% Amend ment Rvkehin For ACES
JV A [436 Ond BZ77L , remediate heb rie bos
, | Dy Palesh Poltee MC, Cons@ping lu ith
{ fon A Shes be Mithuik w SaAVASE Sydna;
(3 eleh, bo tle din In Ahe Cover-er
ab False Clams Ack Wal efions
fee ler
Allo Scok Daur In Original S ovree,
| Meal «tue, Ws covery of Schems -+v
| Delve d Me USA, 3) VSC 32L4 32Zz,
Nibice dy be Seat fy Vs Obd G59 Mensylven Ave, DC.

| Wheretore lect bor, Endille tv eo Yo of Re covery

— of Gillon of dollers fram fdespond ends.
faealater In Compedent, Under Kele [7 (c)(®
hk hiv, 0? Ge guirins Ah Ape aink ment Of A

| 6Uerdien Ad Likr in Jed Soy out id Te Tre mY
20-Cv- ne M Document1 Filed 10/23/20 ge 12 of 14
HleGe leim actun Fwes LUL

  

®
er
rs ee i
imag
Case 1:20-cv-03074-UNA Document1 Filed 10/23/20. Page 13 of 14
U 5 DC piste k oe Colom 1 6

willham Slotp DAvis Or ex vet

unite@a Skates

wv
Sinte of North Careltna eh A\

Cart (licke of “Peposih of

‘alse CN\eumsy Act CoM pe learn b

tn feo +h 2 N ands oF the Cris on

ourno rh  e, Wands July IS, AVUIJo
For mm arlruns Ae A he Coury Pershtase
re- veid First cClesy mee | AO Use LU G

tovsken wo feck Le7 VS 266 Clree)

this Ahe 2s dey or Oe VG Ao Zo {Ayu A P25

C eck
Please

Cvoly
Guid AS civin Comn lecn

Send me @ Gile Stemed
of Ans Galss claims Ach

Peles ahenk yor

2p a

OCT 23 2020

Case 5:20-cv-00629-M Document1 Filed 10/23/20 Page 13°of:14'¢. |
 

eat | “tT hd ODOT ADOT

v-03074-UNA Document1 Filed 10/23/20 Page 14 of 14

   

LEP gLa rg feb CE fete fleedy eee feed a hy de “

19006 94

'~”y) WW AAV
a Sha oi vig Ww pr) OF

yy Ark OVO’

Yi oo mig x aii oy : on
a ! :

ZITO. 11 SSLLIO-AWNG

| SSBEREOE . _
s \ \

Var Sulycosyy

Werqrql4sueyd <el%

£0

$7ALS \d v

Frayed. ca4 ays 7 ayrun

G8ZT9 TI ‘NOSWOHL
cOOT XOd ‘O'd
_ AMVILNSLINAd SALVLS GSLINN

 

GO no y® _ YaaWNN waLSIOIY

 

Are MONA "WV SWVN ALWWNI

Case 5:20-cv-00629-M Document1 Filed 10/23/20 Page 14 of 14
